OPINION OF THE COURT
Per Curiam.
On August 11, 1992, the respondent pleaded guilty in the *14County Court, Nassau County, to one count of attempted criminal possession of a forged instrument in the second degree (Penal Law §§ 170.25, 110.00, a class E felony) and one count of attempted grand larceny in the fourth degree (Penal Law §§ 155.30, 110.00, a class A misdemeanor).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Rosenblatt and Copertino, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Gerald M. Cotter, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent Gerald M. Cotter is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.